                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                              Plaintiff,

                      v.

    ANTONIO D. WASHINGTON,                   Case No. 3:15-cr-00104-SLG

                              Defendant.


                            ORDER REGARDING PRO SE LETTER

         On November 23, 2020, the Court received the attached pro se letter from

defendant Antonio D. Washington, dated November 19, 2020. Mr. Washington’s

letter seeks reconsideration of the Court’s denial of his motion for compassionate

release.

         The Court will take no further action based on Mr. Washington’s letter for

three reasons. First, Attorney Jane Imholte is listed as the defendant’s counsel of

record. Earlier this week, the Court ordered Ms. Imholte to give notice of her status

of representation of Mr. Washington; the status is not due until November 30,

2020.1 At this time, Mr. Washington is still represented by counsel.

         Second, earlier this week the Court denied reconsideration of the denial of

compassionate release.2


1   Docket 92 at 1–2.
2   Docket 92 at 2.




            Case 3:15-cr-00104-SLG Document 95 Filed 11/25/20 Page 1 of 2
          Third, earlier this week Mr. Washington filed, and the Court accepted, a

notice of appeal of the denial of compassionate release.3 The Ninth Circuit has

received the notice of appeal, issued a docket number, and set a briefing

schedule.4        This Court no longer has jurisdiction to hear a motion for

reconsideration of the compassionate release denial because the denial is the

subject of the appeal.5         Mr. Washington must seek any relief related to the

compassionate release denial from the Ninth Circuit, not from this Court.

          The Clerk of Court is directed to docket Mr. Washington’s letter as an exhibit

to this order and is directed to serve the defendant and counsel of record with a

copy of this order. The Court will take no further action based on the defendant’s

letter.

          DATED this 25th day of November, 2020, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




3   Docket 92 at 1.
4   Docket 93; Docket 94.
5 United States v. Sadler, 480 F.3d 932, 941 (9th Cir. 2007) (“Once a notice of appeal is filed, the
district court loses jurisdiction over a case.”); Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982) (per curiam) (“The filing of a notice of appeal is an event of jurisdictional
significance—it confers jurisdiction on the court of appeals and divests the district court of its
control over those aspects of the case involved in the appeal.”).

Case No. 3:15-cr-00104-SLG, United States v. Washington
Order Re Pro Se Letter
Page 2 of 2
            Case 3:15-cr-00104-SLG Document 95 Filed 11/25/20 Page 2 of 2
